Citation Nr: 1031185	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether a previously denied a claim for service connection 
for a psychiatric disability (claimed as a nervous condition) 
should be reconsidered.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
April 1972.

A claim for service connection for a nervous condition was 
previously denied by the RO in July 1952; the Veteran did not 
perfect an appeal of that denial.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2006 rating decision in which the RO denied service 
connection for a psychiatric condition.  In November 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2008.  In September 2008, the RO 
continued their denial of the claim and found that new and 
material evidence had not been found to reopen a claim for 
service connection for schizoid personality disorder.

In his substantive appeal, the Veteran requested a Board hearing 
before a Veterans Law Judge at the RO.  A November 2009 letter 
informed him that his hearing was scheduled for December 2, 2009.  
However, in correspondence received in November 2009, the Veteran 
cancelled his hearing request.

As noted above, the Veteran's psychiatric claim was originally 
characterized as a request to reopen a denial of the claim.  
However, as explained in more detail below, given the nature of 
the additional evidence received, and because the evidence 
provides a basis for reconsidering the claim, the Board has now 
recharacterized the appeal as encompassing both matters set forth 
on the title page.

In August 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a July 1952 rating decision, the RO denied service 
connection for a nervous condition; although notified of the 
denial in a July 1952 letter, the Veteran did not perfect an 
appeal.

3.  Additional evidence associated with the claims file since the 
July 1952 denial of the claim for service connection for a 
nervous disorder includes relevant official service department 
records not previously considered.

4.  Although the Veteran was diagnosed with schizoid-type or 
schizotypal personality disorder during and after service, that 
condition is not considered a disability for VA compensation 
purposes, and competent medical evidence establishes that he does 
not have any current psychiatric disability.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's July 1952 denial includes 
service department records not previously considered, the 
criteria for reconsideration of the claim for service connection 
for a psychiatric disability (claimed as a nervous condition) are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.9, 4.127 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
reconsideration of service connection for a nervous disorder, the 
Board finds that all notification and development actions needed 
to fairly adjudicate this aspect of the appeal have been 
accomplished.

Concerning the claim for service connection for a psychiatric 
disability, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The August 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the June 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the report of a September 2008 VA examination.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for service connection for a psychiatric 
disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with these claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Request for Reconsideration 

The appellant's original claim for service connection for a 
psychiatric disability (claimed as a nervous condition) was 
denied in a July 1952 rating decision.  The basis for the denial 
was that the Veteran's only diagnosed psychiatric disorder, 
schizoid personality, was a constitutional or developmental 
abnormality for which compensation could not be granted under the 
law.  The Veteran did not perfect an appeal of this decision and 
typically, this fact would render the decision final as to the 
evidence then of record, and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Under such circumstances, VA could only reopen 
and review the claim if new and material evidence is submitted by 
or on behalf of a Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

In this case, additional, relevant evidence associated with the 
claims file since the July 1952 denial includes official service 
department records obtained by the RO, which include the official 
record of the Veteran's in-service medical board proceedings.  
As, pursuant to 38 C.F.R. § 3.156(c), these additional service 
records received require reconsideration of the claim for service 
connection, analysis of the claim in light of 38 C.F.R. § 
3.156(a) is unnecessary.

B.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the above, the 
Board finds that the claim for service connection must be denied 
on the basis of current disability.

The report of the Veteran's February 1948 service entry 
examination includes a notation of schizoid-type personality 
disorder.  Records from November 1949 to March 1950 reflect that 
the Veteran was hospitalized due to his schizoid personality.  
The January 1950 Medical Board report confirmed the diagnosis of 
schizoid personality.

Post service, the first objective evidence of a psychiatric 
condition appears in an October 2007 VA treatment record.  A 
mental health physician provided Axis I diagnoses of psychosis 
not otherwise specified, and rule-out schizophrenia.  An Axis II 
diagnosis of schizotypal personality disorder was also given.  
However, the physician clarified her diagnoses by stating that 
the Veteran's history and level of functioning throughout his 
life were more suggestive of personality pathology.  Records from 
November 2007, December 2007, and January 2008 further reflect 
Axis I diagnoses of psychosis not otherwise specified with a 
noted history most consistent with schizotypal personality 
disorder, and an Axis II diagnosis of schizotypal personality 
disorder.

In January 2008, the Veteran remarked that he was hospitalized 
for four months while he was on active duty.  He recalled being 
advised to continue psychiatric treatment after he was 
discharged, but he declined.  He said that he kept his condition 
a secret because he was afraid of the stigma attached to 
psychiatric illnesses.  He said he heard voices.

Further outpatient records from the same VA examiner dated in 
February, April, May, June, July 2008 reflect "history most 
consistent with schizotypal personality disorder" under Axis I, 
and schizotypal personality disorder under Axis II.

VA outpatient records from August and September 2008 again from 
the same VA examiner reflect that the Veteran had no Axis I 
diagnosis and an Axis II diagnosis of schizotypal personality 
disorder.

A September 2008 VA examination report reflects that the Veteran 
then reported experiencing auditory hallucinations but denied 
visual hallucinations.  He expressed some paranoid ideation but 
denied any homicidal or suicidal ideation.  The Veteran's thought 
processes were logical though tangential.  The examiner noted 
that  there was no Axis I diagnosis, and gave an Axis II 
diagnosis of schizotypal personality disorder.  He observed that 
the Veteran's symptoms included vague paranoid ideation, odd 
beliefs, unusual perceptual experiences consisting of chronic 
auditory hallucinations, suspiciousness, constricted affect, 
eccentric or odd behavior, lack of close friends or confidants, 
and social anxiety.  It was noted that those symptoms met the 
DSM-IV (Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders) criteria 
for schizotypal personality disorder.  He further concluded that 
schizotypal personality disorder was the only psychiatric 
diagnosis, and all symptoms and impairments derived from that 
diagnosis.

The above-cited evidence clearly reflects that the Veteran was 
diagnosed with schizoid-type or schizotypal personality disorder 
during and post service.  The Board points out, however, that 
congenital or developmental abnormalities, such as personality 
disorders, are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes. See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), as well as Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
here, there is no medical evidence or opinion even suggesting 
that such aggravation occurred in this case, resulting in a 
current psychiatric disability.  In fact, as explained in more 
detail below, the Board finds that competent, probative evidence 
establishes that the Veteran does not have an actual psychiatric 
disability.

Although a VA physician provided Axis I diagnoses of psychosis 
not otherwise specified, and rule-out schizophrenia when the 
Veteran first sought treatment in October 2007, the physician 
qualified that diagnosis by stating within the Axis I diagnosis 
that the Veteran's history and level of functioning throughout 
his life were more suggestive of personality pathology.  The 
Board notes that as the Veteran continued treatment with the same 
VA physician, within a few months, the physician clarified the 
Axis I diagnosis to "history most consistent with schizotypal 
personality disorder," and within a few more months indicated 
that the Veteran had no Axis I diagnosis.  The record reflects 
that as the VA physician worked with the Veteran from 
October 2007 through September 2008, the physician had more data 
and more observations on which to base her diagnoses.  

Thus, the Board finds that VA outpatient records from August and 
September 2008 which reflect that the Veteran had no Axis I 
diagnosis and an Axis II diagnosis of schizotypal personality 
disorder constitutes persuasive evidence that the Veteran does 
not have an actual, Axis I psychiatric disability.  

This point is further supported by the opinion of the 
September 2008 VA examiner.  After reviewing the claims file and 
examining the Veteran, that examiner concluded that the Veteran 
had no Axis I diagnosis.  He stated that the Veteran's symptoms 
met the DSM-IV criteria for schizotypal personality disorder, and 
all of the Veteran's symptoms and impairments derived from that 
diagnosis.  Significantly, there is no contrary medical diagnosis 
or opinion of record, and neither the Veteran nor his 
representative has identified or even alluded to the existence of 
any medical opinion that, in fact, demonstrates that the Veteran 
has a current psychiatric disability-much less, one medically 
related to his military service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claims for service 
connection for a psychiatric disability must be denied, because 
the first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

The Board further notes that to whatever extent the Veteran 
and/or his representative attempt to establish that the Veteran 
has a psychiatric disability, fundamentally, and that such 
disability is medically related to service on the basis of lay 
assertions, alone, such attempt must fail.  Matters of 
psychiatric diagnosis of disability, and, if shown, etiology of 
such disability, are matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matters upon which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim 
for service connection for a psychiatric disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The request to reconsider the claim for service connection for a 
psychiatric disability (claimed as a nervous condition) is 
granted.

Service connection for a psychiatric disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


